UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 8, 2007 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8735 Henderson Road, Renaissance One Tampa, Florida 33634 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On June 8, 2007, the Registrant received executed amendment number 16 to Purchase of Service Contract number 093-MED-FCHP-1, between the Department of Social Services (“DSS”) and WellCare of Connecticut, Inc., a wholly-owned subsidiary of the Registrant (“WellCare CT”), pursuant to which WellCare CT participates in the Husky A Medicaid program.The amendment, among other things, amends the general terms and conditions of the contract, the capitation rates for the period January 1, 2006 to June 30, 2006 and the capitation rates for the period July 1, 2006 to June 30, 2007. In addition, on June 8, 2007, the Registrant received amendment number 1 to Purchase of Service Contract number 093-HUS-WCC-2, between DSS and WellCare CT, pursuant to which WellCare CT participates in the Husky B Medicaid program.The amendment, among other things, amends the general terms and conditions of the contract and the capitation payment rates for the period July 1, 2006 through June 30, 2007. The foregoing description does not purport to be a complete statement of the parties’ rights and obligations under the above-described amendments.The above description is qualified in its entirety by reference to the amendments which will be filed with Registrant’s next Quarterly Report on Form 10-Q. In the interest of providing interested parties with full access to its federal, state and county contracts, the Registrant has elected to file such contracts with the Securities and Exchange Commission.The Registrant does not believe that its business is substantially dependent on many of these contracts when each is taken individually. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 14, 2007 WELLCARE HEALTH PLANS, INC. /s/ Thaddeus Bereday Thaddeus Bereday Senior Vice President and General Counsel
